

114 HR 5629 IH: California New River Restoration Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5629IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Vargas (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Environmental Protection Agency to establish a California New
			 River restoration program to build on, and help coordinate funding for,
			 restoration and protection efforts relating to the New River, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the California New River Restoration Act of 2016. 2.FindingsCongress finds that—
 (1)the New River was born out of the Colorado River’s occasional flows into the Salton Sink and the erosion of the New River channel which formed the deep river canyon between 1905 and 1907;
 (2)the New River starts in Mexicali, Mexico, flows north into the United States through Calexico, passes through the Imperial Valley and drains into the Salton Sea, roughly 66 miles north of the international boundary, and the sub-watershed covers approximately 750 square miles, with 63 percent of that in Mexico and 37 percent in the United States;
 (3)the New River has been widely recognized for its significant water pollution problems, primarily because of agricultural runoff, raw sewage, pesticides, and discharges of wastes from domestic, agricultural, and industrial sources in Mexico and the Imperial Valley;
 (4)by the 1980s, the New River acquired the reputation of being one of the most polluted rivers in the United States, with many of the pollutants posing serious human health hazards to local populations, particularly those in Calexico and Mexicali;
 (5)in 1992, the International Boundary Water Commission’s Treaty Minute No. 288 established a sanitation strategy for the New River water quality problems at the international boundary and divided the sanitation projects into two immediate repairs projects, the Mexicali I and the Mexicali II, which totaled about $50 million dollars and were funded by both countries through the North American Development Bank;
 (6)in 1995, the Environmental Protection Agency provided funds to the California Regional Water Quality Control Board to monitor and document the water quality at the international boundary on a monthly basis;
 (7)in the late 1990s, the United States and Mexico spent $100 million (45 percent paid by Mexico and 55 percent paid by the United States) to build the Las Arenitas and Zaragoza Wastewater Treatment plants, and untreated New River water passing through four microbial treatment cells at Las Arenitas was then chlorinated and fed into a re-forestation project along the desiccated Rio Hardy which stretches to the Sea of Cortez;
 (8)a 10-year effort by community groups, lawyers, regulatory agencies, and politicians addressed the problem at the source by federally funding a new sewage treatment plant in Mexicali and developing a site plan for the river on the United States side;
 (9)in 2009, the State of California required the California-Mexico Border Relations Council to create a strategic plan to study, monitor, remediate, and enhance the New River’s water quality to protect human health and develop a river parkway suitable for public use;
 (10)flows in the New River at the International Boundary with Mexico have been reduced by as much as 40 percent during the last 10 years due to a number of factors which include reduction of agricultural runoff and municipal wastewater discharged into the New River and its tributaries in Mexico; and
 (11)the existing and ongoing voluntary conservation efforts at the New River necessitate improved efficiency and cost effectiveness, as well as increased private-sector investments and coordination of Federal and non-Federal resources, including through installation of a large trash screen, a new pump station, aeration devices, a disinfection facility, and managed wetlands.
 3.DefinitionsIn this Act: (1)New RiverThe term New River means the river that starts in Mexicali, Mexico, flows north into the United States through Calexico, passes through the Imperial Valley, and drains into the Salton Sea.
 (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (3)ProgramThe term program means the California New River restoration program established under section 4.
 (4)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife to preserve and improve ecosystems and ecological processes on which they depend.
 (5)MexicanThe term Mexican refers to the Federal, State, and local governments of the United Mexican States. 4.California New River restoration program establishment (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to be known as the California New River restoration program.
 (b)DutiesIn carrying out the program, the Administrator shall— (1)draw on existing and new management plans for the New River, or portions of the New River, and work in consultation with applicable management entities, including representatives of the Calexico New River Committee, the California-Mexico Border Relations Council, the New River Improvement Project Technical Advisory Committee, the Federal Government, State and local governments, and regional and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities relating to the New River;
 (2)adopt a New River-wide strategy that— (A)supports the implementation of a shared set of science-based restoration and protection activities identified in accordance with paragraph (1);
 (B)targets cost-effective projects with measurable results; and (C)maximizes conservation outcomes with no net gain of Federal full-time equivalent employees; and
 (3)provide grants and technical assistance in accordance with section 5. (c)CoordinationIn establishing the program, the Administrator shall consult, as appropriate, with—
 (1)the heads of Federal agencies, including— (A)the Secretary of the Interior;
 (B)the Secretary of Agriculture; (C)the Administrator of General Services;
 (D)the Commissioner of the International Boundary Water Commission; and (E)the head of any other applicable agency;
 (2)the Governor of California; (3)the Imperial Irrigation District;
 (4)the Colorado River Basin Regional Water Quality Control Board; and (5)other public agencies and organizations with authority for the planning and implementation of conservation strategies relating to the New River in both the United States and Mexico.
 (d)PurposesThe purposes of the program include— (1)coordinating restoration and protection activities, among Mexican, Federal, State, local, and regional entities and conservation partners, relating to the New River; and
 (2)carrying out coordinated restoration and protection activities, and providing for technical assistance relating to the New River—
 (A)to sustain and enhance fish and wildlife habitat restoration and protection activities; (B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife;
 (C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;
 (D)to improve opportunities for public access to, and recreation in and along, the New River consistent with the ecological needs of fish and wildlife habitat;
 (E)to facilitate strategic planning to maximize the resilience of natural systems and habitats under changing watershed conditions;
 (F)to engage the public through outreach, education, and citizen involvement, to increase capacity and support for coordinated restoration and protection activities relating to the New River;
 (G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities; and
 (H)to provide technical assistance to carry out restoration and protection activities relating to the New River.
					5.Grants and assistance
 (a)In generalIn carrying out the program, the Administrator shall provide grants and technical assistance to State and local governments, nonprofit organizations, and institutions of higher education, in both the United States and Mexico, to carry out the purposes of the program.
 (b)CriteriaThe Administrator, in consultation with the organizations described in section 4(c), shall develop criteria for providing grants and technical assistance under this section to ensure that such activities accomplish one or more of the purposes identified in section 4(d)(2) and advance the implementation of priority actions or needs identified in the New River-wide strategy adopted under section 4(b)(2).
			(c)Cost sharing
 (1)Federal shareThe Federal share of the cost of a project for which a grant is provided under this section shall not exceed 55 percent of the total cost of the activity, as determined by the Administrator.
 (2)Non-Federal shareThe non-Federal share of the cost of a project for which a grant is provided under this section may be provided in the form of an in-kind contribution of services or materials.
				(d)Administration
 (1)In generalThe Administrator may enter into an agreement to manage the implementation of this section with the North American Development Bank or a similar organization that offers grant management services.
 (2)FundingIf the Administrator enters into an agreement under paragraph (1), the organization selected shall— (A)for each fiscal year, receive amounts to carry out this section in an advance payment of the entire amount on October 1, or as soon as practicable thereafter, of that fiscal year;
 (B)invest and reinvest those amounts for the benefit of the program; and (C)otherwise administer the implementation of this section to support partnerships between the public and private sectors in accordance with this Act.
 6.Annual reportsNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to Congress a report on the implementation of this Act, including a description of each project that has received funding under this Act, goals established by New River-wide strategy, and the status of all such projects that are in progress on the date of submission of the report.
		